Citation Nr: 1632569	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  13-31 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than August 16, 2007, for the grant of service connection for manifestations of multiple sclerosis (MS), presently characterized as paralysis of the right and left upper extremities, loss of use of both feet, and urinary incontinence.  

2.  Entitlement to an effective date earlier than August 16, 2007, for the grant of special monthly compensation based on a) loss of use of both feet and b) statutory entitlement to housebound rate.  

3.  Entitlement to an effective date earlier than August 16, 2007, for the grant of Dependent's Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and daughters


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION


The Veteran served on active duty in the U.S. Army from January 1960 to September 1967 and from February 1972 to December 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In May 2016, the Veteran's spouse testified on the Veteran's behalf at a Board hearing in Washington, D.C., during which the Veteran was present.  A transcript of the hearing is of record.  In June 2016, the Veteran's representative submitted additional evidence in support of the Veteran's appeal and waived jurisdictional review of this evidence by the Agency of Original Jurisdiction (AOJ) in the first instance.  38 C.F.R. § 20.1304(c).

In the Veteran's notice of disagreement in June 2010, he stated that he was appealing the grant of the award of his 100 percent rating for multiple sclerosis.  In this regard, he asserts that he should be given an effective date back to the date he was initially diagnosed as having multiple sclerosis.  Thus, given the fact that his appeal stems from the initial grant of service connection for multiple sclerosis, the issues have been recharacterized as noted on the title page of this decision.  

In a rating decision in August 2013, the RO denied entitlement to special monthly compensation based on aid and attendance.  The Veteran initiated an appeal of this decision by filing a notice of disagreement in August 2014.  Thereafter, in August 2016, the RO issued the Veteran a statement of the case.  However, as the record does not contain a substantive appeal on this issue, the issue has not been perfected for appellate review and will not be further addressed.  See 38 C.F.R. § 20.200.

In June 2016, the Veteran filed a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits seeking to establish entitlement to disability compensation benefits for prostate cancer.  This matter is referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issues of entitlement to an effective date earlier than August 16, 2007, for the for the grant of special monthly compensation based on a) loss of use of both feet and b) statutory entitlement to housebound rate and for the grant of DEA are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran submitted a claim for service connection for manifestations of multiple sclerosis on February 15, 1999.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, an earlier effective date of February 15, 1999, for the grant of service connection for manifestations of multiple sclerosis, presently characterized as paralysis of the right and left upper extremities, loss of use of both feet, and urinary incontinence, is granted.  38 U.S.C.A. §§ 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

To the extent that the action taken herein below is fully favorable to the Veteran, further discussion of the Veterans Claims Assistance Act of 2000 is not required at this time.

II.  Analysis

Pertinent Law and Regulations

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See, e.g., Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought and be from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.

Effective March 24, 2015, VA amended its regulations regarding claims.  The amendment requires claims to be filed on standard forms, eliminates constructive receipt of claims, and eliminates informal claims.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  This includes eliminating the provisions of 38 C.F.R. § 3.157 which allowed for VA reports of hospitalization or examination and other medical records which could be regarded as informal claims.  Id.  Here, the Veteran filed his claim for service connection well before March 24, 2015, so the Board has included an analysis as to informal claims, including via 38 C.F.R. § 3.157.  

Facts and Discussion

The basis of the Veteran's claim for an effective date earlier than August 16, 2007, for the grant of service connection for manifestations of multiple sclerosis is that the date should go back to when he was initially diagnosed as having multiple sclerosis.  In this regard, he asserts that he was first diagnosed as having multiple sclerosis in 1992, although he reports that he has experienced manifestations of the disability ever since service.

The medical evidence on file shows that the Veteran was first diagnosed as having multiple sclerosis in May 1995 with documented complaints of numbness and tingling in his extremities since 1994.  Private treatment records from Potomac Physicians, P.A, for the period from January 1994 to October 1994 show the Veteran's complaints of leg numbness and tingling, and a record in October 1994 shows that he complained that he was losing strength in both legs.  In April 1995, he was referred to neurology with a notation that his symptoms were thought to be most compatible with lumbar stenosis (for which he is service connected for), and in May 1995 he was diagnosed as having multiple sclerosis.  These findings are consistent with records from Dr. J.A. in April 2008 wherein he reported that the Veteran had been a patient in his office from 1992 to 2004 and had been diagnosed as having multiple sclerosis in 1995.  Dr. J.A. also reported that the Veteran's symptoms of weakness and pain in his legs began to manifest in early 1994 or earlier.  

The present effective date of August 16, 2007, for the grant of service connection for multiple sclerosis is based on a statement (VA Form 21-4138) signed by the Veteran that the RO received on August 16, 2007, relaying the Veteran's wish to establish a claim for "service connected benefits for MS".  This statement also notes that the Veteran had been diagnosed as having this disability in 1995 and had a worsening of symptoms.  

Whether the Veteran was initially diagnosed as having multiple sclerosis in 1992 as he contends or in 1995 as the medical evidence shows, is not essential to this claim.  Rather, what is essential to this claim is whether he filed a claim for VA benefits for multiple sclerosis earlier than his August 16, 2007, claim.  In this regard, the Veteran's spouse testified in May 2016 that for the period from 1992 to 2007 she went back and forth to the Baltimore RO and made numerous trips to the VA hospital.  She said that she had numerous records from her doctors showing that the Veteran had multiple sclerosis since 1992 and that VA knew this.  

In support of the Veteran's claim is a private medical record dated in February 1999 from Dr. H.A. of Neurosurgery Associates, P.A. noting that the Veteran had been diagnosed as having multiple sclerosis and discussing the status of his health.  The Veteran reported in a June 2016 statement that the February 1999 record had been hand delivered to the Baltimore RO in February 1999 with the "intent of [filing] for aid and assistance for my husband . . . who has MS".  This medical record is signed and dated in February 1999 and contains a February 1999 date stamp, although the date stamp is not a VA date stamp.  Nonetheless, the Veteran's electronic record in VBMS shows that the record was received on February 15, 1999, and there is no evidence which indicates that it was not received on this date.  

Having conceded that the February 1999 record from Dr. H.A. was received at the RO on February 15, 1999, the question turns to whether it is sufficient to establish a claim for service connection for multiple sclerosis.  The law requires the Secretary to "give a sympathetic reading to the Veteran's filing by 'determining all potential claims raised by the evidence, applying all relevant laws and regulations.'"  Criswell v. Nicholson, 20 Vet App 501 (2006) (quoting Szemraj v. Principi, 357 F. 3d 1370, 1373 (Fed. Cir. 2004)).  However, medical records cannot constitute an initial claim for service connection; rather, there must be a record showing some intent by the claimant to apply for the benefit.  Id; Brannon v. West, 12 Vet. App. 32, 35 (1998).  

As noted above, the Veteran contends that he and/or his wife presented to the RO several times between the time he was diagnosed as having multiple sclerosis in the 1990s and the time he filed his claim in 2007 requesting VA benefits for his multiple sclerosis.  He contends that the fact that the records are not on file with the RO suggests that the RO misplaced them.  In this regard, the Board notes that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  

Applying the presumption in the instant case, it is presumed that had the Veteran and/or his wife presented to the RO with the intent to file a claim for VA compensation benefits prior to 2007, the proper procedures would have been followed in that the proper paperwork would have been completed and filed with the RO.  Thus, it follows that the fact that there is no claim on file prior to 2007 indicates that no claim was filed.  However, the RO's documented receipt of Dr. H.A.'s medical record on February 15, 1999, reflecting a diagnosis of multiple sclerosis, along with the Veteran's written statements and his wife's hearing testimony that they filed a claim for VA benefits for multiple sclerosis at the RO in February 1999, constitutes evidence to the contrary.  That is, the evidence shows that a claim was filed in February 1999.  As to the question of whether this evidence rises to the standard of "clear evidence to the contrary" to rebut the presumption of regularity in the administrative process, the Board finds that the evidence is at least in equipoise.  Thus, by resolving reasonable doubt in the Veteran's favor, the Board finds that the presumption of regularity with respect to VA following the proper channels in assisting the Veteran in filing a claim for service connection for multiple sclerosis in February 1999 has been rebutted.  38 C.F.R. § 3.102.  Accordingly, the proper effective date for the grant of the claim for service connection for manifestations of multiple sclerosis presently characterized as paralysis of the right and left upper extremities, loss of use of the feet, and urinary incontinence is the date of receipt of the claim on February 15, 1999, and the Veteran's appeal is hereby granted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 


ORDER

An earlier effective date of February 15, 1999, for the grant of service connection for manifestations of multiple sclerosis presently characterized as paralysis of the right and left upper extremities, loss of use of the feet, and urinary incontinence is granted.


REMAND

As to the associated claim related to the effective date for basic eligibility for DEA benefits, for the purposes of DEA benefits, basic eligibility exists if a veteran is discharged from service under conditions other than dishonorable, and if he has a permanent and total service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021(p).  Thus, since eligibility for DEA benefits is predicated on a finding of permanent and total disability in this case, the effective date of such eligibility is inextricably intertwined with the downstream issue of the ratings assigned for manifestations of multiple sclerosis during the additional period as a result of the Board's decision to grant a February 15, 1999 effective date for the award of service connection.  Thus, this issue must be deferred pending the RO's implementation of the Board's decision above.  In this regard, the fact that manifestations of the Veteran's multiple sclerosis were determined to approximate a 100 percent rating as of August 16, 2007, does not necessarily mean that manifestations were at the same level of severity as of the time of the February 1999 claim.  

The Board similarly finds that the associated claim of entitlement to an effective date earlier than August 16, 2007, for the grant of special monthly compensation based on a) loss of use of both feet and b) statutory entitlement to housebound rate is inextricably intertwined with the downstream issue of the ratings assigned for manifestations of multiple sclerosis during the additional period as a result of the decision to grant a February 15, 1999, effective date for the award of service connection.  See 38 U.S.C. § 1114 (West 2014); 38 C.F.R. § 3.350.  Due process requires that the AOJ must first implement the award, assigning in the first instance the ratings for the additional period of time under consideration.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should issue a rating decision implementing the Board's award of an earlier effective date of February 15, 1999, for the grant of service connection for manifestations of multiple sclerosis, assigning (upon completion of any further development deemed necessary) appropriate ratings for the period from February 15, 1999 to August 16, 2007.  Thereafter, the AOJ must readjudicate the issues of entitlement to an effective date earlier than August 16, 2007, for the for the grant of special monthly compensation based on a) loss of use of both feet and b) statutory entitlement to housebound rate and for the grant of DEA.  If any benefit sought is not granted to the appellant's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


